DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 23 and 37 each contains the same essential subject matter, including the “biasing element that biases the first cutting tool in the first position” (or a substantial equivalent of that phrase). The specification gives a narrowing definition of the term “biasing element”: “the term ‘biasing element’ refers to resilient or elastic structures or devices that exert an opposing force when compressed, stretched, or otherwise deflected from their resting positions. In addition to the beam 62, other biasing elements include mechanical springs and elastomeric plugs or bodies.” ([0047]). The closest art includes devices such as Gereg (US 11,027,450), which shows an apparatus for cutting food products including a cutting head (figure 5- the whole device is the ‘head’) with cutting tools (52 figure 17 as a whole, shows the blade 52 and its mounting structure at 88, 86, inter alia) which is movable, indeed, rotatable, inward and outward by the adnustment mechanism such as a worm gear threading at 78 figure 8, which adjusts a sliding block relative to the blade and pivots the blade in or out in positive engagement.  The use of an elastic or biasing element is simply not seen in this art, nor would such a substitution make sense in this context. A flexible/biased engagement would permit flexion, contrary to the desired fine adjustment of a cutting surface thickness adjustment. For example, another close reference is King (US 2004/0237747) shows the blade cartridge mounted about a pivot location (22 figure 11) and adjustable via mechanism 40, 30, 42, again this is by a positive and fine threaded coupling which permits the movement inward and outward of the blade, and does not reasonably suggest the inclusion of a flexibility required of the claim terms ‘biasing element.’ In otherwords, the movement of such a blade to a first and second position is shown in King and Gereg, but the nature of the adjustment mechanism is significantly different than those known in the art, and there are substantial reasons to think one of ordinary skill would not reach to substitute the fine and positively controlled adjusters with a resilient or ‘biasing element’ as required. 
In claim 29, a biasing element does not impart patentability, as it is not required by the claim. However, the included elements related to the ability of the adjustment mechanism (singular) to rotate multiple cutting tools to adjust their blade angle is not seen to be motivated or obvious in light of the best prior art. Specifically, the adjustment mechanisms, as noted above—with respect to the biasing element limitation, are highly precise, and they are adjusted by a fine screw/bolt type connection, or a positive locking thread, such as the worm style thread in Gereg (US 11,027,450) at 78 figure 8. As seen also in King, the elements which adjust blade positioning are seen to be single, and there are no good reasons to have a single adjuster adjust multiple blades—for example, there is no evidence that this type of multiple adjuster is known in the art, and even if it were known broadly; the inclusion here in the type of adjustment of a blade as shown in King or Gereg would defeat some of the purpose of the adjustment—blades do not wear uniformly, so the adjustment of all the blades together would be likely not to impart a uniform spacing on the blades which would otherwise be easily corrected by the individual adjustments shown and well known in the prior art. For this reason, claim 29 and those dependent thereon are patentable. Coppolani (US 5,163,563) discloses a cam track which is used to drive a rotation of several tools in action to permit their opening adjustment to sort beans. This is tangentially related to the concept of one actuator driving multiple tools, but the tools in question are not blades and so the structural similarity does not admit addition of this kind of adjuster to blades in a cutter as claimed; whether based on King, Gereg, or other similar cutters (as cited). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724